     Case 2:19-cv-03863-PA-SK Document 29-5 Filed 04/27/20 Page 1 of 5 Page ID #:1068



 1 Robert S. Freund (SBN 287566)
 2 ROBERT FREUND LAW
   10866 Wilshire Boulevard, Suite 400
 3 Los Angeles, CA 90024
 4 Telephone: (323) 553-3407
   Email: robert@robertfreundlaw.com
 5
 6 Attorneys for Defendant,
   TSC Acquisition Corporation
 7
 8
 9                               UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
11
12       TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
         CASUALTY COMPANY OF
13                                           DECLARATION OF ROBERT S.
         AMERICA,
14                                           FREUND IN SUPPORT OF
                    Plaintiff,               DEFENDANT TSC ACQUISITION
15                                           CORPORATION’S OPPOSITION TO
         v.                                  PLAINTIFF’S MOTION FOR
16
                                             SUMMARY JUDGMENT OR, IN THE
17       TSC ACQUISITION CORP.,
                                             ALTERNATIVE, PARTIAL
18                   Defendant.              SUMMARY JUDGMENT
19                                           [Concurrently filed with Opposition,
20                                           Separate Statement of Genuine Issues;
                                             Evidentiary Objections; Declarations of
21                                           Nathan Johnson and David Wilder]
22                                           DATE:       May 18, 2020
23                                           TIME:       1:30 p.m.
                                             CTRM:       9A
24
25                                           Judge:      Hon. Percy Anderson
26
27                                           Action Filed:     May 3, 2019
                                             Trial Date:       July 21, 2020
28


              FREUND DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
     Case 2:19-cv-03863-PA-SK Document 29-5 Filed 04/27/20 Page 2 of 5 Page ID #:1069



 1                         DECLARATION OF ROBERT S. FREUND
 2          I, Robert S. Freund, declare under penalty of perjury under the laws of the United
 3 States and the State of California as follows:
 4          1.    I am counsel of record for Defendant TSC Acquisition Corporation (“TSC”)
 5 in the above-entitled action. I am licensed to practice law in the State of California. I
 6 submit this Declaration in support of TSC’s Opposition to Plaintiff’s Motion for
 7 Summary Judgment or, in the Alternative, Partial Summary Judgment. I have first-hand
 8 knowledge of the matters set forth herein, and if called upon to do so, I could and would
 9 testify competently and truthfully thereto.
10          2.    Attached as Exhibit J is a true and correct copy of a printout from the
11 Workers’ Compensation Insurance Rating Bureau of California website, available at
12 https://www.wcirb.com/content/stores-retail-1. I accessed this website to obtain the
13 printout on April 24, 2020.
14          3.    Before filing its Motion, neither Plaintiff nor TSC had produced any
15 documents or evidence via initial disclosures or in response to their respective document
16 requests. That is because Plaintiff, through its two previous law firms representing it in
17 this litigation (Bressler Amery and Ross PC, and Thomas Kadian LLC, respectively), had
18 been discussing and exploring a potential resolution of this matter with me, and the
19 parties had agreed to address the issues informally toward that end.
20
21          I declare under penalty of perjury of the laws of the United States and the State of
22 California that the foregoing is true and correct. Executed on this 27th day of April, 2020
23 at Los Angeles, California.
24
25
26                                          /s/ Robert S. Freund
                                                Robert S. Freund
27
28

                                                  1
           FREUND DECLARATION IN SUPPORT OF TSC’S OPPOSITION TO MSJ
Case 2:19-cv-03863-PA-SK Document 29-5 Filed 04/27/20 Page 3 of 5 Page ID #:1070




                         EXHIBIT J
4/24/2020Case                                   Stores-retail
                  2:19-cv-03863-PA-SK Document 29-5     Filed | WCIRB California Page 4 of 5 Page ID #:1071
                                                                 04/27/20




  Classification Search
  Classification Phraseology as of:1/1/2020
  Classification Code:8017(1)
  Phraseology:
  STORES — retail — N.O.C.
  Footnote:
  This classification applies to retail stores engaged in the sale of items not more specifically described
  by another store classification, including but not limited to appliances, artwork, baked goods, cellular
  telephones, cosmetics or beauty supplies, prescription and non-prescription pharmaceuticals, party
  supplies, craft supplies, disposable medical supplies, mattresses and box springs, domestic pets,
  firearms, games or gaming devices, home electronics, musical instruments, sporting goods, toys,
  vitamins or food supplements, cut Christmas trees and wheelchairs.

  This classification also applies to self-serve laundromats, dry cleaning or laundry drop-off and pick-up
  facilities (no cleaning on the premises), mail service stores and gaming arcades.

  The preparation or serving of hot foods shall be separately classified as 9079(1), Restaurants or
  Taverns.

  Industry Group/Related Classifications:
  Stores
  Rules:
  USRP, Part 3, Section IV, Rule 6, Stores
  Approved Pure Premium Rate:
  To learn how approved pure premium rates are different than insurer rates, click here.
  Effective Date Pure Premium Rate Note
  1/1/2020        $3.00                    New/Renewal
  1/1/2019        $3.13                    New/Renewal
  7/1/2018        $3.34                    New/Renewal
  Prior Phraseology and Footnote:
                                                                                                 Effective
  Shown below is the previously published phraseology and footnote
                                                                                                 Date
  Phraseology:
  STORES — retail — N.O.C.

  Footnote:                                                                                      1/1/2015
  The preparation or serving of hot foods shall be separately classified as 9079(1),
  Restaurants or Taverns.


  The Classification Search was developed by the WCIRB for your convenience to help you identify
  Standard Classifications based on keywords or a classification code. However, you cannot rely solely

https://www.wcirb.com/content/stores-retail-1                                                                 1/2
4/24/2020Case
            2:19-cv-03863-PA-SK Document 29-5      Stores-retail
                                                           Filed | WCIRB California Page 5 of 5 Page ID #:1072
                                                                    04/27/20
  on the Classification Search and must make an independent assessment when determining the
  appropriate classification(s) assignable to a risk in accordance with the USRP.


               Copyright © 2020 WCIRB California, 1221 Broadway, Suite 900, Oakland, CA 94612




https://www.wcirb.com/content/stores-retail-1                                                                    2/2
